DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2, 14 and 16-18 are objected to because of the following informalities:  
Claim 2, line 2, the term “cut at one thereof” should be corrected to “cut one side thereof”;
Claim 14, line 3, the number “212” should be deleted from the claim;
Claim 16, line 2, the number “120” should be deleted from the claim;
Claim 17, line 3, the number “120” should be deleted from the claim; and 
Claim 18, line 2, the number “10” should be deleted from the claim. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An exhaust gas controller in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note, claim 2 recites “wherein the exhaust gas inlet is cut at one thereof, and the exhaust gas outlet has an end portion at the other side thereof to be closed.”. However, the specification fails to describe any particular structure that would reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is duly noted that paragraph [0008] is the only portion of the entire specification that basically re-iterate the exact claim language as claimed in claim 2. Since the specification fails to fully and clearly describe the recited cutting and the end portion, it is unclear as to what is exactly required with respect to the exhaust gas inlet and exhaust gas outlet. Par. 0008 fails to further describe any particular structure which would clearly provide support for the claimed language. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language of claim 2 renders the claim indefinite. It is unclear to the examiner as to what is exactly required with respect to the exhaust gas inlet and exhaust gas outlet, as described above in the USC 112a rejection. Again, par. 0008 is re-reciting the exact same claim language without further explanation as to what the particular structure is. For the purpose of prosecution, the Examiner is interpreting the language of claim 2 to require that the exhaust gas inlet has a cut and that the exhaust gas outlet is closed off by an end portion of the EGR cooler housing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (WO 2006/080152 A1) in view of HERMIDA (KR 20170085453 A), and further in view of LEE et al. (US 2018/0291844 A1).
Re claim 1, NAKAMURA ‘152 discloses a heat exchanger (FIG. 3) of an exhaust heat recovery apparatus (see Abstract) comprising: 
a housing 9 extending in one direction, with both sides 16, 17 thereof being opened to allow exhaust gas to be introduced from one side 16 thereof and discharged to the other side 17 thereof; 
at least two tube parts (core 8; FIG. 3) spaced apart from each other at a predetermined distance in a height direction (see core body 5 as shown in FIG. 3) while being accommodated inside the housing 9 to form a flow path in a direction in which the housing 9 extends to allow the exhaust gas introduced from the one side 16 of the housing 9 to pass therethrough; 
an exhaust gas inlet (un-referenced inlet opening of 16) formed in the one side 16 of the housing 9; 
an exhaust gas outlet (un-referenced outlet opening of 17) formed in the other side 17 of the housing 9;
a coolant inlet 26 (FIG. 2-4) formed in a side surface (see 28) of the housing 9 to introduce coolant between the tube parts 8; and 
a coolant outlet (also referenced as 26; FIG. 3-4) formed in the side surface (see also 28) of the housing 9 to discharge the coolant introduced between the tube parts 8. See pg. 5, par. 7-9 and pg. 6, par. 1-2. 
NAKAMURA ‘152 does not teach that the exhaust gas inlet is formed in a lower portion of the one side of the housing, or that exhaust gas outlet is formed in a lower portion of the other side of the housing and has a smaller area than the exhaust gas inlet. 
It is known in the art as shown by HERMIDA ‘453 that the exhaust gas inlet (either 5 or 6) can be formed in the lower portion (A) of one side (see either 8.2 or 8.5) of the EGR cooler housing while the exhaust gas outlet (either 5 or 6) can be formed in the lower portion (A) of the other side (either 8.2 or 8.5) of the housing.  (See the annotated and inverted figures 10-11 of HERMIDA below for illustration. Note, the figures have been inverted to show the required orientation of the EGR cooler housing as claimed). 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize such a well-known design by adjusting the application positions of both the exhaust gas inlet and outlet around the EGR cooler housing of NAKAMURA according to the designer or the vehicle type.
The modified NAKAMURA fails to teach that the exhaust gas outlet has a smaller area than the exhaust gas inlet. 
It is known in the art as shown by LEE ‘844  in par. 0043 that the exhaust gas outlet can be designed to have a smaller area than the exhaust gas inlet (see FIG. 1). 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize such a well-known design by adjusting the sizing of the exhaust gas outlet such that the exhaust gas outlet has a smaller area than the exhaust gas inlet in order to provide an EGR cooler with an improved structure having an optimized EGR gas differential pressure and optimized cooling efficiency (see par. 0009). 
Re claim 2, as best interpreted, modified NAKAMURA also teaches wherein the exhaust gas inlet (see un-referenced inlet of 16; see FIG. 3) is cut at one side thereof, and the exhaust gas outlet (see-unreferenced outlet of 17) has an end portion formed at the other side thereof to be closed (see FIG. 4). Note the interpretation the Examiner has taken as described above in the USC 112b rejection.
Re claims 5-6, the modified NAKAMURA teaches the invention as essentially claimed. However, NAKAMURA is silent regarding the dimension of the parallel distance from the exhaust gas inlet to a tube part farthest away therefrom being no more than 1.5 times a one-side width of the exhaust gas inlet, and wherein the exhaust gas inlet has an area that is no less than 99% and no more than 105% of a sum of inlet end areas of the plurality of tube parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to optimize the parallel distance between the exhaust gas inlet and the farthest tube part, and the ratio of the areas between the exhaust gas inlet and the sum of the tube inlet areas, to obtain the desired cooling optimization and  efficiency without any evidence to the contrary, as optimization of the dimensions for EGR cooling devices involves only routine skill in the art. 
Re claim 7, LEE ‘844 clearly teaches in par. 0043 that wherein the exhaust gas outlet has an area that is 70% or more of that of the exhaust gas inlet. LEE specifically teaches the following: “…the gas inlet 11 may be a cross-sectional area of 1.3 to 2 times the gas outlet 13.”.
Re claim 8, NAKAMURA also clearly teaches in FIG. 4 wherein the coolant inlet is formed at a lower position than the coolant outlet on the basis of the gravity direction.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA/HERMIDA/LEE, as applied to claim 1 above, and further in view of Brost (EP 1657512 A1).
Re claim 9, the modified NAKAMURA teaches the invention as essentially claimed. However, NAKAMURA fails to explicitly teach wherein a coolant flow path formed by a space between the tube parts adjacent to each other and a coolant flow path formed by a space between the housing and the tube part are identical to each other in height.
It is known in the art as shown in FIG. 15-16 by Brost ‘512 to provide both the spacing between the tube parts and the spacing between the housing the tube parts to be identical, in order to provide an EGR cooler that is simplified in terms of its construction. See page 2, par. 1. 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date modify the tube parts of NAKAMURA to utilize identical spacing for the coolant flow path between both the tube parts and the spacing for the coolant flow path between the tube parts and the housing, in order to provide an EGR cooler that is simplified in terms of its construction. See page 2, par. 1. 
Re claim 10, the modified NAKAMURA teaches the invention as essentially claimed. However, NAKAMURA is silent with respect to wherein each of the coolant flow paths has a height that is no less than 95% and no more than 100% of a value obtained by dividing an inner diameter of the coolant inlet by a total number of coolant flow paths. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to optimize the height ratio for each of the coolant flow paths as claimed, to obtain the desired cooling optimization and efficiency without any evidence to the contrary, as optimization of the dimensions for EGR cooling devices involves only routine skill in the art. 
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA/HERMIDA/LEE, as applied to claim 1 above, and further in view of USUI (CN 1749684 A).
Re claim 11, the modified NAKAMURA teaches the invention as essentially claimed. However, NAKAMURA fails to teach wherein each of the tube parts includes a plurality of fins spaced apart from each other at a predetermined distance in a width direction of the housing, with first waves curved in one direction and second waves curved in the opposite direction being repeatedly formed, while extending in the direction in which the housing extends and in the height direction.
It is known in the art as shown in FIG. 7 & 15 by USUI ‘684 to provide such EGR cooler wherein each of the tube parts includes a plurality of fins spaced apart from each other at a predetermined distance in a width direction of the housing, with first waves curved in one direction and second waves curved in the opposite direction being repeatedly formed, while extending in the direction in which the housing extends and in the height direction. Such structure of the cooling fins would provide a uniform distribution of the fluid flow speed and promote efficient heat exchange effect. See Abstract. 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cooler of NAKAMURA to utilize such plurality of fins for each of the tube parts as claimed, in order to provide a cooler with a uniform distribution of fluid flow speed and efficient heat exchanging effect. See Abstract. 
Re claims 12-15, modified NAKAMURA does not clearly teach wherein the number of repetitions of first waves and second waves is 13 to 15 per 100 mm in length of each of the fins; and wherein the fins extend to be 6 to 8 mm in the height direction; and wherein a parallel distance from end points of the first waves to end points of the second waves of another adjacent fin is 0.20 to 0.25 mm; and wherein the first waves have a curvature radius of 3.8 to 4.2 mm, and the second waves have a curvature radius of 2.5 to 2.9 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions of the plurality of fins as recited, to obtain the desired heat exchange cooling efficiency without any evidence to the contrary, as optimization of the dimensions of cooling fins for EGR cooling devices involves only routine skill in the art. 
Claim(s) 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA/HERMIDA/LEE, as applied to claim 1 above, and further in view of GRANDE FERNANDEZ (US 2016/0305713 A1).
Re claim 3, the modified NAKAMURA further teaches a baffle 6 (see FIG. 3) for fixing the plurality of tube parts 8 to be spaced apart from each other. 
The modified NAKAMURA fails to clearly teach that the baffle also act in extending a flow path for the coolant introduced through the coolant inlet and discharged through the coolant outlet.
However, it is known in the art as shown by GRANDE FERNANDEZ ‘713 that such the baffle 5 (see FIG. 2-3; par. 0050), which fixes the plurality of tube parts 4 to be space apart from each other, also function in extending a flow path for the coolant introduced through a coolant inlet and discharged through a coolant outlet (not explicitly shown). 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cooler of NAKAMURA to utilize such a well-known design to utilize such a baffle for also extending a flow path for the coolant introduced through the coolant inlet and discharged through the coolant outlet, while at the same time, fixing the plurality of tube parts, such that “the generation of stresses due to differential expansion of the exchange tubes with respect to the shell is prevented. The support action of these support baffles is with respect to the transverse direction, for example, preventing inertial effects due to mechanical vibrations, and it also establishes a flow with transverse components increasing heat exchange between the bundle of tubes and the coolant liquid circulating inside the shell.”. See specifically par. 0050.
Re claim 4, the modified NAKAMURA teaches the invention as essentially claimed. Specifically, GRANDE FERNANDEZ further teaches in FIG. 2-3 wherein the baffle 5 includes: a support portion (fig. 3) extending in one direction to be disposed in the height direction of the housing 1; and a plurality of extension portions (FIG. 2-3) extending in a direction perpendicular to the direction in which the support portion extends, while being spaced apart from each other at a predetermined distance along the support portion, to be inserted into spaces between the tube parts 4. Again, see par. 0050 for further details. 
Re claims 16-17, the modified NAKAMURA teaches the invention as essentially claimed. Specifically, GRANDE FERNANDEZ further teaches in FIG. 2-3 and par. 0053 wherein the housing 1 includes a first housing 7 and a second housing 1 that are assembled together; and wherein the first housing 7 and the second housing 1, 13 are assembled together by inserting an end of the second housing 1, 13 into an end of the first housing 7, and the support portion (of baffle 5; see FIG. 2-3) is located at a position where the ends of the first housing 7 and the second housing 1, 13 overlap each other to contact an inner surface of the second housing 1, 13. Again, figures 2-3 clearly show that the support portion of baffle 5 is making contact with the inner surface of second housing 1. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA/HERMIDA/LEE, as applied to claim 1 above, and further in view of MURATA (JP 2018013074 A).
Re claim 18, modified NAKAMURA fails to explicitly teach an outer housing in which the heat exchanger of the exhaust heat recovery apparatus is accommodated; and an exhaust gas controller installed inside the outer housing to control the exhaust gas to be introduced into or blocked from the heat exchanger of the exhaust heat recovery apparatus depending on an operation mode.
It is known in the art as shown in FIG. 2 by MURATA ‘074 to provide such an exhaust heat recovery apparatus 10 (FIG. 2) comprising a heat exchanger 12, wherein the heat exchanger 12 is disposed within an outer housing 24 of the apparatus 10, and an exhaust gas controller (valve 8) installed inside the outer housing to control the exhaust gas to be introduced into or blocked from the heat exchanger 12 of the exhaust heat recovery apparatus 10 depending on an operation mode (see PROBLEM TO BE SOLVED of Abstract). 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the heat exchanger of NAKAMURA to provide such heat exchanger inside an outer housing of an exhaust heat recovery apparatus wherein an exhaust gas controller of the apparatus controls the exhaust gas being introduced into or blocked from the heat exchanger based on an operation mode, in order improve the cooling efficiency of the apparatus based on various operating modes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various cited arts all teach very similar heat exchangers having wavy cooling fins and the various locations for the coolant inlet and outlet with respect to the locations of the exhaust gas inlet and outlet. 




    PNG
    media_image1.png
    764
    777
    media_image1.png
    Greyscale
Annotated and Inverted Figures 10-11 of HERMIDA ‘453

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747